DETAILED ACTION
This Office Action is in response to the communication filed on 08/10/2022.
The objections to claims 8-9 have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Derek C. Dailey (Reg. No. 65,562) on 08/25/2022.
The application has been amended as follows:
Claim 1: 
	Lines 8-12: replace "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." with --blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices.--
Claim 5: 
	Lines 8-13: replace "receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, in order to block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." with --receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, and block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying a manufacturer identifier of the other communicating devices.--
Claim 7: 
	Lines 9-14: replace "receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, in order to block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as the manufacturer of the communicating device that sent the transmitted message;" with --receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, and block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as the manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying a manufacturer identifier of the other communicating devices;--
Claim 8: 
	Lines 9-13: replace "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." with --blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices.--
Claim 9: 
	Lines 9-13: replace " blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." with --blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices.--
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 5: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 5: "receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, and block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying a manufacturer identifier of the other communicating devices" in combination with other limitations as a whole and in the context recited in claim 5.
Regarding independent claim 7: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 7: "receive a notification sent by the receiver device indicating that the transmitted message is to be blocked, and block during a verification process subsequent messages of same type as the message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as the manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying a manufacturer identifier of the other communicating devices" in combination with other limitations as a whole and in the context recited in claim 7.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices" in combination with other limitations as a whole and in the context recited in claim 8.
Regarding independent claim 9: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 9: "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by the communicating device and by other communicating devices which are provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message, wherein the blocking of the subsequent messages comprising identifying, by the security device, a manufacturer identifier of the other communicating devices" in combination with other limitations as a whole and in the context recited in claim 9.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436